Citation Nr: 0427592	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-12 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for the aggravation of a right 
thoracic wall hernia as a result of medical treatment by the 
Department of Veterans Affairs in January 2000.


REPRESENTATION

Appellant represented by:	Laura A. Lehan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from November 1943 to May 
1946, from August 1955 to July 1958, from September 1961 to 
November 1961, and from April 1962 to September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for a right thoracic wall hernia as a result of VA 
surgical treatment in January 2000.  The veteran filed a 
timely appeal to this adverse determination.

The veteran testified at a Travel Board hearing at the RO in 
June 2004 before the undersigned, who is the Acting Veterans 
Law Judge responsible for making the final determination in 
this case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

When this matter was previously before the Board in November 
2003 it was remanded to the RO for further development, to 
include allowing the veteran to testify at a Travel Board 
hearing, which has since been accomplished.  The case is now 
before the Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran experienced additional disability as a result 
of VA surgery in January 2000 in the form of a significantly 
worsened right thoracic wall hernia, and this additional 
disability was the result of the failure by a VA surgeon to 
attach a Gore-Tex patch to the veteran's ribcage to provide 
stability and prevent the hernia from recurring.
CONCLUSION OF LAW

Compensation pursuant to 38 U.S.C.A. § 1151 for the 
aggravation of a right thoracic wall hernia as a result of 
medical treatment by VA in January 2000 is warranted.  38 
U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358, 3.800 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in August 2000, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

It appears that VA has generally complied with these 
requirements in this case.  However, in light of the Board's 
instant decision, which constitutes a full grant of benefits 
sought by the veteran on appeal, the Board finds that a full 
and detailed analysis of VA's compliance with these new 
requirements is not needed, as the veteran could derive no 
potential benefit from any additional development or notice.

The veteran asserts that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability which resulted from VA surgery on January 11, 
2000, at which time he underwent surgical correction of a 
right thoracic wall hernia.  He claims that this procedure 
did not help, but rather has worsened this problem, resulting 
in a much larger, painful hernia. 

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination furnished by the VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2003).  
For claims filed prior to October 1, 1997, a claimant is not 
required to show fault or negligence in medical treatment.  
See generally Brown v. Gardner, 115 S. Ct. 552 (1994).  
However, for claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997, amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  See also 
VAOPGCPREC 40-97.  In this case, as the veteran's claim was 
filed in August 2000, a showing of fault or negligence, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable, is necessary. 

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1) 
(2003).  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2) (2003).

Several conditions govern the determination of whether any 
additional disability resulted from VA hospitalization or 
treatment.  First, it is necessary for the claimant to show 
that additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
treatment and not merely coincidental therewith.  The mere 
fact of aggravation alone will not suffice to make the 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, an examination, or medical or 
surgical treatment.  See 38 C.F.R. § 3.358(c)(1), (2) (2003).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. 
§ 3.358(c)(3) (2003).

A review of the surgical and operative reports contained in 
the veteran's claims file reveals that in January 2000, the 
veteran underwent surgical repair of a right thoracic wall 
hernia, which he incurred in 1996 as a result of a fall over 
a chair in a movie theater.  All of the medical evidence - 
both VA and private - is in agreement that this surgery was 
unsuccessful, and that the veteran experienced a recurrence 
of his hernia shortly thereafter.  The veteran maintains that 
his hernia is now significantly worse than it was prior to 
the surgery, and that the surgery was negligent in two ways.  
First, he asserts that simply performing the surgery at all 
was negligent, as he possessed too many risk factors to 
render the surgery advisable.  Second, he maintains that the 
surgery was performed in a negligent fashion, resulting in a 
worsening of his hernia.

Following a review of the evidence, the Board concludes that 
the veteran did indeed experience additional disability, in 
the form of a significantly worsened hernia, as a result of 
his VA surgery in January 2000.  The January 2000 VA surgical 
records indicate that at the time of surgery, the veteran's 
right thoracic wall hernia measured 18 centimeters by 10 
centimeters.  The evidence is in agreement that the veteran's 
hernia recurred in a significantly worsened state almost 
immediately after the surgery, and was recently measured at 
20 centimeters by 30 centimeters in June 2004.

However, as to the veteran's first contention, that 
performing the hernia surgery at all was negligent per se, 
the Board finds no evidence to support this allegation.  The 
record shows that after the veteran's VA surgeon recommended 
that the veteran undergo correction of his hernia defect, he 
presented to his private primary physician, L.K., for a 
preoperative evaluation.  This physician has submitted a 
statement indicating that she recommended to the veteran at 
that time that he not undergo the recommended surgery due to 
his risk factors, including asthma and coronary artery 
disease, and that such a procedure "would carry undue 
risk."  However, the evidence indicates, and the veteran 
concedes, that he decided to go ahead with the surgery 
despite L.K.'s recommendation.  Indeed, the operative report 
indicates that the veteran was only taken to the operating 
room for surgery "after obtaining informed consent" from 
the veteran.  Furthermore, while L.K. believed that the risks 
of surgical intervention outweighed the potential benefits, 
his VA surgeon evidently disagreed, as he recommended the 
procedure and performed it.  The Board finds no evidence to 
support the contention that the VA surgeon's medical 
decision, which involved a balancing of medical risks versus 
benefits, constituted negligence, as opposed to an honest 
disagreement as to how the risks of proceeding with surgery 
compared to the risks of not performing the surgery.  

However, as to the second contention, that the manner in 
which the surgery was performed was negligent, the Board 
finds more merit.  Specifically, in a statement dated in June 
2004, the veteran's treating physician at the Mayo Clinic, 
B.P., stated that the veteran had been treated at that 
facility for his hernia since shortly after the fall which 
caused his hernia, and had been treated at that facility ever 
since that time.  She reviewed the surgical reports from 
2000, noting that while a Gortex patch was placed over the 
herniated area between the eighth and ninth ribs, "There was 
no discussion at this point that this was actually attached 
to the underlying ribcage."  Following a discussion of the 
veteran's post-operative course, Dr. B.P. offered the 
following opinion:

The patient has asked my opinion on the 
initial repair.  This is an extremely 
complicated issue since hernias in this 
site are extraordinarily rare and 
obviously this one was caused by trauma.  
It is very unusual to get an incisional 
hernia from a thoracotomy since the site 
of the thoracotomy is actually reinforced 
by securing the rib above and below the 
incision site together in order to 
provide stability.  In this case, the 
patient's hernia was traumatic in nature 
and by my note the repair did not provide 
any stability between the two splade ribs 
and that would be necessary, in my 
opinion, in order to attempt a long term 
repair.

The Board observes that the veteran's claims file also 
contains an opinion by a VA examiner dated in June 2001, to 
the effect that the veteran's recurrent hernia was not caused 
by any technical errors, but was secondary to the fact that 
the veteran was on steroids and was obese.  However, the 
Board observes that it does not appear that this examiner had 
the benefit of a review of the VA surgical records in forming 
this opinion.  In addition, while the examiner attributed 
much of the veteran's current problems to his obesity, the 
Board observes that the veteran and his attorney, who is also 
his daughter, provided extensive testimony in June 2004, 
which the Board finds credible, to the effect that the 
veteran's weight was stable at the time surrounding his 
surgery, but that his weighted increased significantly after 
the surgery due to the problems and complications he 
experienced after surgery with his asthma, pneumonia, and 
pain in the hernia area upon inspiration, which caused him to 
become inactive.  The veteran argued during the course of the 
hearing that this VA examiner did not take into account the 
fact that much of the weight problem he observed at the time 
of examination was the result of his hernia relapse, rather 
that the other way around.

Following a review of this evidence, the Board finds that the 
evidence supports a finding that the VA surgical treatment to 
treat the veteran's thoracic hernia in January 2000 resulted 
in additional disability and, further, that the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment.  
In reaching this conclusion, the Board has attached 
significant weight to the June 2004 opinion of Dr. B.P.  The 
Board observes that since she treated the veteran both prior 
to and subsequent to his surgery, she had the benefit of a 
longitudinal view of the veteran's pre-surgical condition as 
well as his post-service complications.  In addition, she 
reviewed all of the evidence of record in forming her 
opinion, including the January 2000 surgical reports and 
subsequent post-surgical follow-up treatment notes.  Finally, 
she cited to, and explained, a specific deficiency in the 
surgical repair procedure, i.e., the failure to attach the 
Gore-Tex patch to the veteran's ribcage to provide stability 
and prevent the hernia from recurring.  Since she stated that 
this action was "necessary" for a successful long-term 
repair, i.e., to prevent a recurrence of the hernia, but was 
not done, the Board finds that the surgical procedure was 
careless and/or negligent as performed.  As such, the Board 
determines that the evidence supports the veteran's claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
right thoracic wall hernia as a result of medical treatment 
by the Department of Veterans Affairs in January 2000.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for the aggravation of a right thoracic wall hernia as 
a result of medical treatment by VA in January 2000 is 
granted.



	                        
____________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



